Citation Nr: 0009568	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-04 098	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1955 to October 
1960.  In a November 1962 rating decision, the RO denied 
service connection for an acquired psychiatric disorder for 
the reason that the veteran had an emotional instability 
reaction, which is a personality disorder for which service 
connection may not be granted.  The veteran did not timely 
appeal the rating decision.  The RO denied the claim for 
service connection for an acquired psychiatric disorder in 
September 1970, and the veteran did not timely appeal the 
rating decision.  This appeal arises from a July 1995 rating 
decision, in which the RO concluded that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a nervous disorder.  The veteran was accorded 
a hearing at the RO before a hearing officer in April 1996, 
and a transcript of that hearing is included in the claims 
folder.  


FINDINGS OF FACT

1.  The September 1970 rating action denied service 
connection for an acquired psychiatric disorder for the 
reason that such disorder was not present in service and that 
a psychosis was not manifest in the first post-service year.  

2.  Additional evidence submitted since September 1970 
suggests the possibility that the veteran's psychosis may 
have been medically related to service, and is of such 
significance that it must be considered to fairly decide the 
merits of the case.  



CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
an acquired psychiatric disorder in September 1970 is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record when the RO denied service connection 
for an emotional instability reaction in November 1962 
included the veteran's service medical records, which showed 
that he was hospitalized in two military medical facilities 
in May 1960 for psychiatric observation and evaluation.  
Following clinical evaluation, the diagnosis was emotional 
instability reaction.  

In a November 1962 rating decision, the RO denied service 
connection for an emotional instability reaction, on the 
grounds that the disorder was a constitutional or 
developmental abnormality and not a disability under 
applicable regulations.  38 C.F.R. § 3.303(c).  The RO 
notified the veteran of the rating decision in a November 
1962 letter.  The veteran did not appeal the decision.  

Evidence submitted since November 1962 includes an August 
1970 statement from the veteran, requesting that his claim be 
reopened.  The veteran indicated that he had been 
hospitalized for a nervous disorder from June 1970 to July 
1970 at the Charles V. Chapin Hospital in Providence, Rhode 
Island (Chapin Hospital), and had been treated by Dr. Hugo 
Halo.  A hospital discharge summary from the Institute of 
Mental Health of Chapin Hospital was subsequently added to 
the claims folder.  The discharge summary indicated that the 
veteran had been admitted to the hospital on a voluntary 
commitment basis because he felt "over-motivated", and he 
believed he might harm anyone who provoked him.  Following 
clinical evaluation, C. Primero, M.D. and H. Halo, M.D., 
diagnosed a manic depressive illness.  The discharge summary 
noted that the veteran was to be transferred to a VA hospital 
for further treatment in July 1970, but he declined to report 
for the scheduled treatment.  

In a September 1970 rating decision, the RO denied the claim 
for service connection for an acquired psychiatric disorder, 
concluding that the then diagnosed psychosis was not present 
in service or within one year after service.  

In a December 1975 statement, the veteran reported that he 
had received medical treatment for a psychiatric disorder at 
Chapin Hospital, at a facility he identified as "RIMC, 
Howard", Rhode Island, and at a VA medical facility in 
Providence, Rhode Island.  In an April 1995 statement, the 
veteran indicated that he had received medical treatment for 
a psychiatric disorder at the VA Medical Center in 
Providence, Rhode Island (Providence VAMC).  

Records of VA medical treatment of the veteran, dating from 
April 1994 to June 1995, were associated with the claims 
folder.  These records include a diagnosis of bipolar 
disorder, but do not contain a medical opinion relating the 
onset of the veteran's bipolar disorder to service.  

At an April 1996 hearing before a hearing officer at the RO, 
the veteran testified that he sought treatment for a 
psychiatric disorder within two or three years after service, 
or in approximately 1962-63.  He indicated that Dr. Primero, 
and every other health care professional from whom he has 
received psychiatric treatment since service, told him that 
his psychosis is related to service.  The veteran also 
testified that a VA nurse, whom he identified as Linda 
McBride, told him that his current psychosis is directly 
related to service.  He stated that his first post-service 
psychiatric hospitalization was at Chapin Hospital, and he 
was currently receiving psychiatric treatment at Providence 
VAMC.  

Records of VA outpatient medical treatment of the veteran at 
Providence VAMC, dating from June 1995 to April 1996, were 
subsequently added to the claims folder.  The records include 
medical notes signed by Linda McBride, who is shown to be a 
registered nurse.  However, the records do not contain a 
medical opinion relating the veteran's psychosis to service.  

Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of Service Connection
For an Acquired Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service incurrence will be 
presumed for psychoses manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the September 1970 
rating decision, the RO denied service connection for a 
psychosis.  The veteran failed to timely appeal that 
decision; thus the decision became final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105.  
To reopen the claim, the claimant must present or secure new 
and material evidence.  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence added to the record since the September 1970 
rating decision denying service connection for an acquired 
psychiatric disorder includes the veteran's sworn testimony 
that every health care professional who has provided him with 
psychiatric treatment, including private physician Dr. 
Primero and VA nurse Linda McBride, has told him that his 
current psychosis is related to service.  Although the 
evidence of record does not contain a medical opinion, 
including an opinion from either Dr. Primero or Nurse 
McBride, relating the veteran's current psychosis to service, 
the veteran's sworn testimony is evidence whose credibility 
must be presumed for assessing whether new and material 
evidence has been submitted to reopen the claim.  Justus, 3 
Vet. App. at 512.  This evidence is neither cumulative nor 
duplicative, but bears directly and substantially upon the 
subject matter under consideration, namely whether the 
veteran's current psychosis is related to service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim and is, 
therefore, material.  As new and material evidence has been 
submitted, the claim of service connection for an acquired 
psychiatric disorder is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, and the claim is reopened.  


REMAND

Entitlement to Service Connection for 
An Acquired Psychiatric Disorder

As the veteran's claim of service connection for an acquired 
psychiatric disorder has been reopened, the Board of 
Veterans' Appeals (Board) must examine the issue of whether 
the claim is well-grounded.  In that regard, the Court has 
held that, in order for a claim for service connection to be 
well-grounded, there must be competent medical evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence includes a medical diagnosis of a 
bipolar disorder, thus satisfying the first element of 
Caluza.  The veteran has testified, and the service medical 
records confirm, that he was treated for mental difficulties 
in service.  Therefore, the second element of Caluza has been 
met.  Although there is no medical opinion relating the onset 
of the veteran's current psychosis to service, his sworn 
testimony that medical professionals have told him that his 
current psychosis is related to service demonstrates that his 
claim is potentially well-grounded.  In Robinette v. Brown, 8 
Vet. App. 69 (1995), the Court held that, if there is 
something in the record to suggest that evidence exists which 
could make the veteran's claim well-grounded, VA has the duty 
to inform the veteran of his right to submit that evidence.  
Given the holding of the Court in Robinette, and the 
veteran's testimony that medical professionals have told him 
his psychosis is related to service, the Board concludes that 
further development is required prior to a decision on the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  

Accordingly, the claim of entitlement to service connection 
for an acquired psychiatric disorder is REMANDED to the RO 
for the following:  

1.  The RO must contact the veteran and 
obtain the names and current locations of 
all health care professionals who have 
told him that his psychosis is related to 
service, including private physician Dr. 
Primero.  VA Nurse Linda McBride is known 
to be at the VA Medical Center in 
Providence, Rhode Island.  Any 
authorization necessary for the release 
of medical records should be obtained 
from the veteran.  

2.  The RO should contact the ultimately 
named health care professionals, 
including Dr. Primero (if his current 
location can be ascertained) and VA Nurse 
McBride, at the VA Medical Center in 
Providence, Rhode Island, and inquire 
whether they have opined that the 
veteran's psychosis is related to 
service.  

3.  The RO should then review the 
veteran's claim of service connection for 
an acquired psychiatric disorder, to 
include the issue of whether the claim is 
well-grounded.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given a reasonable opportunity 
to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



